890 So.2d 280 (2004)
Luis O. RODRIGUEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-2017.
District Court of Appeal of Florida, Third District.
November 10, 2004.
Rehearing Denied January 5, 2005.
Mark Graham Hanson, for appellant.
Charles J. Crist, Jr., Attorney General, and Jill K. Traina, Assistant Attorney General, for appellee.
Before COPE and GODERICH, JJ., and NESBITT, JOSEPH, Senior Judge.
PER CURIAM.
Affirmed. See Henderson v. State, 626 So.2d 310, 311 (Fla. 3d DCA 1993) ("Relief is not warranted where counsel merely fails to inform a client about the various ramifications of gain time as opposed to volunteering incorrect information."); Simmons v. State, 611 So.2d 1250, 1252 (Fla. 2d DCA 1992) ("Neither the trial court nor counsel is required to forewarn a defendant about every conceivable collateral *281 consequence of a plea to criminal charges."); Fla. R.Crim. P. 3.172(c).